[ex105page1.jpg]

 
 

--------------------------------------------------------------------------------

 

 

W81XWH-15-C-0046

P00005

Page 2 of 2

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES  

 

 

SECTION A - SOLICITATION/CONTRACT FORM

 

 

 

The following have been modified:

 ADDITIONAL INFORMATION

The Contractor’s final proposal dated 13 February 2015 is herein incorporated by
reference.

The Contractor’s final proposal (for LRIP option) dated 16 April 2015 is herein
incorporated by reference.

 

March 2016 (Mod P00005): The ARX-04 clinical program had to be revised based on
the outcome of the Contractor’s pre-New Drug Application (NDA) meeting with the
U. S. Food and Drug Administration (FDA). The Contractor’s Issue Summary Report
(ISR), dated 14 January 2016, is herein incorporated by reference.

 

Government Property:

No Government-furnished property will be used in the performance of this
contract.

No Contractor-acquired, Government-owned property will be purchased for this
contract.

All equipment used in the performance of this contract (except where
subcontractors are utilized) will be purchased by AcelRx using their own funds.

 

 

 

SECTION F - DELIVERIES OR PERFORMANCE

 

The following Delivery Schedule item for CLIN 0001 has been changed from:

 

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

DODAAC

 

 

 

 

 

 

POP 11-MAY-2015 TO

10-NOV-2016

N/A

FORT DETRICK-USAMMDA

FORT DETRICK-USAMMDA

1430 FORT DETRICK

FREDERICK MD 21702

FOB: Destination

W806YH

 

 

To:

 

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

DODAAC

 

 

 

 

 

 

POP 11-MAY-2015 TO

09-MAR-2017  

N/A

FORT DETRICK-USAMMDA

FORT DETRICK-USAMMDA

1430 FORT DETRICK

FREDERICK MD 21702

FOB: Destination

W806YH

 

 

(End of Summary of Changes)